Citation Nr: 0906010	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for service-
connected postoperative residuals of a hernia of the anterior 
tibial muscle of the left leg (left lower leg disability), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to June 
1946 and from November 1950 to November 1956.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination 
from the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office.  In December 2003, the 
Veteran's claims file was transferred to the Winston-Salem, 
North Carolina, VA Regional Office (RO).  

The Veteran requested a Board hearing at the RO in December 
2003.  In March 2005, the Veteran withdrew his request for 
such hearing.  His hearing request, therefore, is withdrawn.  
38 C.F.R. § 20.704(e) (2008).  

In August 2006, the Board denied the veteran's claim which is 
currently on appeal.  By order dated in February 2008, the 
Court granted a Joint Motion to vacate and remand the issue.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  There is no objective evidence of the service-connected 
disability involving a moderately severe muscle injury or a 
severe incomplete paralysis of an affected nerve.

2.  The veteran asserts loss of superficial touch and pain 
sensation over the medial aspect of the left foot; however, 
there is no objective evidence linking these complaints to 
his service-connected left lower leg disability.

3.  The veteran was scheduled for appropriate VA 
examination(s) to address the necessary medical questions 
raised by the record; however, the veteran refused to report 
to the scheduled examinations and has not submitted evidence 
of good cause for his failure to report.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the service-connected left lower leg disability have not been 
met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.10, 4.56, 4.71a, 
Diagnostic Code 5262, 4.73, Diagnostic Code 5312, 4.124a, 
Diagnostic Code 8523 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the Veteran in May 
2001, January 2005, and June 2008.  These letters read as a 
whole informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The June 2008 notice also advised 
him that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  He was also advised on what evidence and/or 
information is necessary to establish entitlement to an 
effective date should benefits be granted.  However, any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  

In addition, the June 2008 notice letter advised the Veteran 
of the specific factors used in assigning his disability 
rating.  Thus, the Board finds that the notice letters 
provided meet the requirements set forth in Vazquez-Flores 
and are sufficient as to content.  However, they are not 
sufficient as to timing, creating a presumption of prejudice 
to the Veteran.  This error, however, did not affect the 
essential fairness of the adjudication and has been cured by 
compliant notice in June 2008 and subsequent adjudication in 
October 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (defects in timing of notice may be cured by 
affording the Veteran appropriate notice and subsequent 
adjudication).  For these reasons, the Board finds that the 
Veteran will not be prejudiced by the adjudication of his 
claim at this time.  Accordingly, the Board finds that any 
error in the notice provided to the Veteran on his claim for 
an increased disability rating has not affected the essential 
fairness of the adjudication and was harmless error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examination in 
May 2002.  The Board notes that the Veteran was offered VA 
orthopedic and neurological examinations in August 2008 and 
October 2008.  He failed to report for the August 2008 VA 
examinations.  A Report of Contact dated September 10, 2008, 
indicates that the Veteran called and informed VA that he did 
not receive adequate notice of the August VA examinations.  
He also stated that the scheduled location (Winston-Salem) 
was too far to travel and requested a closer facility.  Thus, 
a new request was made to re-schedule the VA examinations at 
Salisbury VA Medical Center.  

However, the requested VA examinations were scheduled again 
to be conducted in Winston-Salem.  A memo in the file 
indicates that the Veteran was given a reminder call of his 
appointment, and he told the clerk that he had written to 
Washington and told them that he refused to go to Winston-
Salem for his appeal case.  (The Board notes that there is no 
such letter in the claims file.)  This memo indicates that, 
although a request was made that these examinations be 
conducted in Salisbury, that facility does not do the type of 
C&P evaluations requested (i.e., joints, muscles and 
neurological disorders).  Hand written notes in the claims 
file also indicate that the Veteran refused to go to the 
Winston-Salem Outpatient Clinic for the scheduled VA 
examinations.  The Board observes that the duty to assist is 
not a one-way street, and the veteran has failed to cooperate 
in developing his claim.  Wood v. Derwinski, 1 Vet.App. 190 
(1991).  

The Veteran was advised in the September 2005 letter 
(notifying him of the request for VA examination) in bolded 
letters that, if he failed to report for an examination 
without good cause, his claim will be rated based on the 
evidence of record.  He was further advised that, without the 
examination, VA may have to deny his claim, or he might be 
paid less than he otherwise would.  See 38 C.F.R. § 3.655(a) 
and (b).

The Board finds that the Veteran has not shown good cause for 
failing to report for the VA examinations scheduled.  The 
Board is sympathetic to the Veteran that he is elderly and 
travelling to an appropriate examination site may be 
difficult.  However, attempts were made to schedule him at a 
closer VA medical facility, but Winston-Salem was the closest 
facility available for the type of examinations requested.  
Despite this, the Veteran refused to appear for these 
examinations.  His refusal is not reasonable considering he 
is the one seeking to obtain additional compensation.  It is 
incumbent upon a Veteran to submit to a VA examination if he 
is applying for VA compensation benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  Thus, the Board finds 
that VA has complied with its duty to assist the Veteran in 
this respect.  Additional efforts would serve no useful 
purpose as the Veteran refuses to appear at the Winston-Salem 
Outpatient Clinic for the required examinations and there is 
no closer location where VA can offer them.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

As noted above, the veteran failed to report to VA 
examinations without good cause.  38 C.F.R. § 3.655 provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  Consequently, the veteran's claim should be 
denied.  Notwithstanding such, the Board will proceed with an 
analysis of the claim based on the evidence of record.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the Veteran's residuals.  

In February 2001, the Veteran requested an increased rating 
for his service-connected left lower leg disability as it is 
more disabling than currently evaluated.  He noted that this 
condition causes severe chronic pain, weakness, and numbness 
down the affected extremity.  

The residuals of this condition have been evaluated as 10 
percent disabling under Diagnostic Code 5312 of the Rating 
Schedule.  This diagnostic code is applicable to rating 
impairment of Muscle Group XII.

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion; extension of the toes; and stabilization of the 
arch.  38 C.F.R. § 4.73, Diagnostic Code 5312.

Under Diagnostic Code 5312, a 10 percent rating is warranted 
for moderate injury.  A 20 percent disability rating is 
assigned when the disability is moderately severe.  A maximum 
schedular evaluation of 30 percent is in order when the 
disability is severe.  38 C.F.R. § 4.73.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

The Veteran underwent VA examination in May 2002 at which he 
reported that he had ongoing pain and symptoms in the left 
leg.  He also referred that the first and second toes of the 
left foot were numb and cool.  The plantar aspect of the left 
foot was also involved.  Examination of the left leg showed a 
well healed anterior incision, just lateral to the tibial 
spine, palpable muscle, inferior to the incision was evident.  
No cord was palpable distally.  There was no palpable pulse.  
The first and second toes were cool, although pink.  There 
was some diminished sensation in the first and second toes 
and in the volar aspect underneath the first 
metatarsophalangeal joint.  Ankle range of motion was full.  
X-rays of the feet showed pes planus and of the left leg 
showed a total knee replacement without other bony pathology.  
The examiner diagnosed the Veteran to have a tibialis 
anterior muscle herniation of the left lower extremity 
treated with faciotomy, x-rays negative, full range of 
motion, and without residual pain or tenderness.  

In a September 2002 statement, the Veteran reported that he 
has constant pain on use of his left leg, and that it would 
not support him when walking up or down stairs.  VA treatment 
notes dated in October 2002 show the Veteran underwent 
neurological testing of the left lower extremity.  He 
complained of burning type pain, weakness, numbness, and 
paresthesias, and his pain score was 8 to 10 out of 10.  On 
examination, tibialis anterior muscle strength was 4/5.  
Sensory examination noted decreased superficial touch and 
pain sensations over medial aspect of the left foot.  An 
antalgic gait was noted.  The assessment was chronic left leg 
pain following injury in 1955.  The physician agreed with a 
trial of Gabapentin for pain, but did not see indication for 
any neurological testing as the results would not change his 
management.

A higher disability rating under Diagnostic Code 5312 
requires evidence of a moderately severe disability 
manifested by palpation of loss of deep fascia, muscle 
substance or normal firm resistance of muscles compared with 
the sound side; and tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  

The medical history fails to show that the veteran's service-
connected left lower leg disability has a history which is 
consistent with a moderately severe muscle disability.  There 
is no evidence of any prolonged infection or sloughing of 
soft parts and intramuscular scarring.  The evidence shows 
that the veteran injured the left anterior tibial muscle in a 
crushing accident in 1951 which had been reduced by the use 
of an elastic bandage.  A fasciotomy was performed in January 
1954 and the veteran returned to duty after 21 days.  There 
was no abnormality noted on the veteran's discharge 
examination in December 1956.

Moreover, there is no objective evidence showing a moderately 
severe muscle injury.  The evidence fails to indicate that 
the Veteran's left lower leg disability is productive of loss 
of deep fascia, muscle substance, or normal resistance on 
palpation.  His strength is relatively good on testing, 4/5.  
He has subjective complaints of pain, loss of sensation over 
the medial aspect of the foot.  These complaints have not 
been linked to the veteran's service-connected disability.  
The Board remanded for an examination to determine whether 
any of these complaints were related to the service-connected 
disability or perhaps to his nonservice-connected 
disabilities involving the left leg (See prior Board 
Remands).  Since the veteran refused to report to VA 
examinations, there is still no answer for these medical 
questions.  Thus, in light of the foregoing, the Board 
concludes that there is no evidence of record to support a 
finding that the Veteran's disability picture is more 
consistent with that of a moderately severe muscle injury.

Moreover, a rating in excess of 10 percent is not warranted 
under the codes pertaining to the musculoskeletal system, 
specifically pertaining to the leg.  There is no evidence 
that his service-connected disability is analogous to 
impairment of the tibia and fibula which consist of nonunion 
or malunion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Nor is there evidence of decreased range of motion of the 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 
5271.

Finally, the Board cannot assign a separate disability rating 
for any neurological manifestations of the Veteran's left 
lower leg disability.  In this regard, 38 C.F.R. § 4.55(a) 
states that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
There is no evidence that the exception to this rule applies.  

The Board observes that there is no evidence that a higher 
rating is assignable under Diagnostic Code 8523 pertaining to 
paralysis of the anterior tibial nerve (deep peroneal).  
Under this Diagnostic Code, mild incomplete paralysis does 
not warrant a compensable disability rating.  A 10 percent 
disability rating is warranted for moderate incomplete 
paralysis, and a 20 percent disability rating is warranted 
for severe incomplete paralysis.  Complete paralysis of the 
anterior tibial nerve with dorsal flexion of the foot lost 
warrants a maximum 30 percent disability rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8523.  

The competent medical evidence shows that the Veteran has 
loss of sensation over the medial aspect of the left foot 
related to his left lower leg disability.  Although the May 
2002 examiner noted the Veteran's complaints relating to his 
first and second toes of the left foot and examination 
revealed that the they were cool with some diminished 
sensation in them, the examiner failed to indicate that these 
findings were related to the Veteran's service-connected left 
lower leg disability.  The subsequent VA treatment records 
also fail to indicate any problem with the first and second 
toes of the left foot.  Thus, there is no medical evidence 
supporting the conclusion that the Veteran's symptoms 
relating to his first and second toes of the left foot are 
related to his service-connected left lower leg disability.  
Again, the Board requested in its Remands that this question 
be addressed.  Since, however, the veteran did not report for 
examination, there is no medical evidence addressing this 
medical question.  Therefore, it cannot be said that the 
veteran's service-connected left lower extremity disability 
results in severe incomplete paralysis of an associated 
nerve, warranting the next higher rating of 20 percent.

The Board does not question the Veteran's sincerity; however, 
as a lay person, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between 
his first and second toes symptoms and his service-connected 
left lower leg disability.  His statements cannot, therefore, 
be used to establish that a higher or separate disability 
rating is warranted.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left anterior tibial muscle hernia is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


